EXHIBIT 99.3 Exhibit 99.3 EXECUTION COPY CWHEQ REVOLVING HOME EQUITY LOAN TRUST,SERIES 2007-E Issuer and THE BANK OF NEW YORKIndenture Trustee INDENTUREDated as of May 31, 2007 TABLE OF CONTENTS Page ARTICLE I Definitions and Other Provisions of General Application 2 Section 1.01. Definitions. 2 Section 1.02. Incorporation by Reference of Trust Indenture Act. 2 Section 1.03. Other Terms. 3 Section 1.04. Rules of Construction. 3 ARTICLE II The Notes 5 Section 2.01. Form. 5 Section 2.02. Execution, Authentication, and Delivery. 5 Section 2.03. Registration; Registration of Transfer and Exchange. 6 Section 2.04. Mutilated, Destroyed, Lost, or Stolen Notes. 7 Section 2.05. Persons Considered Owner. 8 Section 2.06. Payment of Principal and Interest; Defaulted Interest. 8 Section 2.07. Cancellation. 9 Section 2.08. Book-Entry Notes. 10 Section 2.09. Notices To Depository. 11 Section 2.10. Definitive Notes. 11 Section 2.11. Tax Treatment. 11 Section 2.12. Transfer Restrictions; Restrictive Legends. 11 ARTICLE III Covenants 13 Section 3.01. Payment of Principal and Interest. 13 Section 3.02. Maintenance of Office or Agency. 13 Section 3.03. Money For Payments To Be Held in Trust. 13 Section 3.04. Existence. 15 Section 3.05. Protection of the Collateral. 15 Section 3.06. Opinions About Collateral. 16 Section 3.07. Performance of Obligations. 17 Section 3.08. Negative Covenants. 18 Section 3.09. Annual Compliance Statement. 19 Section 3.10. Issuer May Consolidate, etc., Only on Certain Terms. 20 Section 3.11. Successor or Transferee. 20 Section 3.12. Further Instruments and Acts. 20 Section 3.13. Compliance with Laws. 21 i Section 3.14. Master Servicer as Agent and Bailee of the Indenture Trustee. 21 Section 3.15. Investment Company Act. 21 Section 3.16. Representations. 21 ARTICLE IV Satisfaction and Discharge 22 Section 4.01. Satisfaction and Discharge of Indenture. 22 Section 4.02. Application of Trust Money. 24 Section 4.03. Subrogation and Cooperation. 24 Section 4.04. Release of Collateral. 25 ARTICLE V Remedies 26 Section 5.01. Events of Default. 26 Section 5.02. Acceleration of Maturity; Rescission and Annulment. 26 Section 5.03. Collection of Indebtedness and Suits for Enforcement by Indenture Trustee. 27 Section 5.04. Indenture Trustee May File Proofs of Claim. 28 Section 5.05. Remedies; Priorities. 29 Section 5.06. Optional Preservation of the Collateral. 31 Section 5.07. Limitation of Suits. 31 Section 5.08. Unconditional Right to Receive Principal and Interest. 32 Section 5.09. Restoration of Rights and Remedies. 32 Section 5.10. Rights and Remedies Cumulative. 32 Section 5.11. Delay or Omission Not a Waiver. 32 Section 5.12. Control by Credit Enhancer or Noteholders. 33 Section 5.13. Waiver of Past Defaults. 34 Section 5.14. Undertaking For Costs. 35 Section 5.15. Waiver of Stay or Extension Laws. 35 Section 5.16. Rapid Amortization Events. 35 Section 5.17. Sale of Collateral. 37 Section 5.18. Performance and Enforcement of Certain Obligations. 38 ARTICLE VI The Indenture Trustee 38 Section 6.01. Duties of Indenture Trustee. 38 Section 6.02. Notice of Defaults. 40 Section 6.03. Rights of Indenture Trustee. 40 Section 6.04. Indenture Trustee Not Responsible for Certain Things. 41 Section 6.05. Individual Rights of Indenture Trustee. 42 Section 6.06. Money Held in Trust. 42 Section 6.07. Compensation. 42 ii Section 6.08. Eligibility. 42 Section 6.09. Preferential Collection of Claims Against Issuer. 43 Section 6.10. Replacement of Indenture Trustee. 43 Section 6.11. Acceptance of Appointment by Successor. 44 Section 6.12. Successor Indenture Trustee by Merger. 44 Section 6.13. Appointment of Co-Indenture Trustee or Separate Indenture Trustee. 45 Section 6.14. Representations and Warranties of Indenture Trustee. 46 ARTICLE VII Noteholders’ Lists and Reports 47 Section 7.01. Issuer to Furnish Names and Addresses of Noteholders. 47 Section 7.02. Preservation of Information; Communications. 47 Section 7.03. Exchange Act Reports. 47 Section 7.04. Reports by Indenture Trustee. 48 ARTICLE VIII Accounts, Cap Contract, Disbursements, and Releases 49 Section 8.01. Accounts. 49 Section 8.02. Withdrawals from the Collection Account and the Additional Loan Account. 51 Section 8.03. Payments. 53 Section 8.04. Calculation of the Note Rate. 56 Section 8.05. Claims on the Policy; Policy Payments Account. 56 Section 8.06. Replacement Policy. 58 Section 8.07. Cap Contract. 58 Section 8.08. Payment of Cap Payment Entitlement. 59 Section 8.09. Monitoring of Significance Percentage. 59 ARTICLE IX Supplemental Indentures 60 Section 9.01. Supplemental Indentures. 60 Section 9.02. Execution of Supplemental Indentures. 62 Section 9.03. Effect of Supplemental Indenture. 62 Section 9.04. Reference in Notes to Supplemental Indentures. 62 Section 9.05. Tax Opinion. 63 Section 9.06. Tax Matters 63 ARTICLE X Redemption of Notes 65 Section 10.01. Redemption. 65 Section 10.02. Form of Redemption Notice. 66 Section 10.03. Notes Payable on Redemption Date. 67 iii ARTICLE XI Miscellaneous 67 Section 11.01. Compliance Certificates and Opinions, etc. 67 Section 11.02. Form of Documents Delivered to Indenture Trustee. 69 Section 11.03. Acts of Noteholders. 70 Section 11.04. Notices. 70 Section 11.05. Notices to Noteholders; Waiver. 71 Section 11.06. Alternate Payment and Notice Provisions. 72 Section 11.07. Conflict with Trust Indenture Act. 72 Section 11.08. Effect of Headings and Table of Contents. 72 Section 11.09. Successors and Assigns. 72 Section 11.10. Separability. 72 Section 11.11. Benefits of Indenture. 72 Section 11.12. Legal Holidays. 73 Section 11.13. Governing Law. 73 Section 11.14. Counterparts; Electronic Delivery. 73 Section 11.15. Recording of Indenture. 73 Section 11.16. No Petition. 73 Section 11.17. Non-recourse. 74 Section 11.18. Act on Instructions from Credit Enhancer. 74 Section 11.19. Trust Obligation. 74 EXHIBITS EXHIBIT A - FORM OF NOTES A-1 EXHIBIT B - FORM OF CUSTODIAL AGREEMENT B-1 ANNEXES ANNEX 1 – MASTER GLOSSARY OF DEFINED TERMS ANN-1 iv THIS INDENTURE, dated as of May 31, 2007, between CWHEQ Revolving Home Equity Loan Trust, Series 2007-E, a Delaware statutory trust and the INDENTURE TRUSTEE, as indenture trustee, WITNESSETH THAT Each party agrees for the benefit of the other party and for the benefit of the Secured Parties as follows. GRANTING CLAUSE The Issuer Grants to the Indenture Trustee for the Class of Notes and series referred to in the Master Glossary of Defined Terms as of the Closing Date, as Indenture Trustee for the benefit of the relevant Secured Parties, all of the Issuer’s interest existing now or in the future in: ·the Mortgage Loans including their Asset Balances (including all Additional Balances) and the Mortgage Files and all property that secures the Mortgage Loans and all property that is acquired by foreclosure or deed in lieu of foreclosure, and all collections received on each Mortgage Loan after the Cut-off Date (excluding payments due by the Cut-off Date); ·the Additional Loan Account; ·the Additional Home Equity Loans acquired by the Trust from funds in the Additional Loan Account; ·the Issuer’s rights under hazard insurance policies related to the Mortgage Loans ; ·the interest of the Issuer in the Sale and Servicing Agreement and the Purchase Agreement (including the Issuer’s right to cause the Mortgage Loans to be repurchased); ·all rights under any guaranty executed in connection with the Mortgage Loans ; ·the Collection Account and the Payment Account maintained to hold collections related to the Mortgage Loans and their contents; and ·all present and future claims, demands, causes of action, and choses in action regarding any of the foregoing and all payments on and all proceeds from any of the foregoing, including all proceeds of their conversion, voluntary or involuntary, into cash or other liquid property, all cash proceeds, accounts, notes, drafts, acceptances, chattel paper, checks, deposit accounts, insurance proceeds, condemnation awards, rights to payment of every kind, and other forms of obligations, instruments, and other property that at any time constitute any part of or are included in the proceeds of any of the foregoing (collectively, the “Collateral”). Additionally, the Class A Notes will have the benefit of the Cap Contract to the extent of the Cap Payment for payment of the Cap Payment Entitlement. The Indenture Trustee has accepted an assignment of Cap Contract as Cap Contract Administrator and hereby agrees to hold the Cap Contract for the benefit of the Holders of the Notes pursuant to the Cap Contract Administration Agreement. The Insured Notes will have the benefit of the Policy issued by the Credit Enhancer. The Issuer agrees that the foregoing Grants are intended to grant in favor of the Indenture Trustee, for the respective benefit of the Secured Parties, a first priority, continuing lien and security interest in all of the Issuer’s personal property. The Issuer authorizes the Indenture Trustee to file one or more financing statements describing the collateral as “all personal property” or “all assets” of the Issuer. These Grants are made in trust to secure the payment of principal and interest on, and any other amounts owing on, the Notes, without prejudice, priority, or distinction (except as specifically provided in this Indenture), and to secure compliance with the provisions of this Indenture, all as provided in this Indenture. The foregoing Grants shall inure to the benefit of the Credit Enhancer to the extent of draws made on the Policy and amounts owing under the Insurance Agreement, and shall continue for the benefit of the Credit Enhancer until all amounts owed the Credit Enhancer have been repaid in full. The Indenture Trustee, as Indenture Trustee on behalf of the Secured Parties, acknowledges the Grants, accepts the trusts under this Indenture in accordance with this Indenture, and agrees to perform its duties required in this Indenture in accordance with its terms and the terms of the Transaction Documents. ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01.Definitions. Unless the context requires a different meaning, capitalized terms are used in this Indenture as defined in Master Glossary of Defined Terms attached as Annex 1. Section 1.02.Incorporation by Reference of Trust Indenture Act. Whenever this Indenture refers to a provision of the TIA, the provision is incorporated by reference into this Indenture. The following TIA terms used in this Indenture have the following meanings: 2 “Commission” means the Securities and Exchange Commission. “indenture securities” means the Notes. “indenture security holder” means a Noteholder. “indenture to be qualified” means this Indenture. “indenture trustee” or “institutional trustee” means the Indenture Trustee. “obligor” on the indenture securities means the Issuer and any other obligor on the indenture securities. All other TIA terms used in this Indenture that are defined in the TIA, defined by TIA reference to another statute, or defined by Commission rule have the meanings so assigned to them. Section 1.03.Other Terms. Defined terms that are used only in one section or only in another definition may be omitted from the Master Glossary of Defined Terms. Defined terms used in this Indenture are sometimes defined after their first use without a reference such as “(as hereinafter defined).” Section 1.04.Rules of Construction. Except as otherwise expressly provided in this Indenture or unless the context clearly requires otherwise: (a)Defined terms include, as appropriate, all genders and the plural as well as the singular. (b)References to designated articles, sections, subsections, exhibits, and other subdivisions of this Indenture, such as “Section6.12 (a),” refer to the designated article, section, subsection, exhibit, or other subdivision of this Indenture as a whole and to all subdivisions of the designated article, section, subsection, exhibit, or other subdivision. The exhibits and other attachments to this Indenture are a part of this Indenture. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to this Indenture as a whole and not to any particular article, section, exhibit, or other subdivision of this Indenture. (c)The headings of the various Articles and Sections in this Indenture are for convenience of reference only and shall not define or limit any of the provisions of this Indenture. (d)Any term that relates to a document or a statute, rule, or regulation includes any amendments, modifications, supplements, or any other changes that may have occurred since the document, statute, rule, or regulation came into being, including changes that occur after the date of this Indenture, except in the case of the TIA. References to law are not limited to statutes. References to statutes include any rules or regulations promulgated under them by a governmental authority charged with the administration of the statute. Any reference to any person includes references to its successors and assigns. 3 (e)Any party may execute any of the requirements under this Indenture either directly or through others, and the right to cause something to be done rather than doing it directly shall be implicit in every requirement under this Indenture. Unless a provision is restricted as to time or limited as to frequency, all provisions under this Indenture are implicitly available from time to time. (f)The term “including” and all its variations mean “including but not limited to.” Except when used in conjunction with the word “either,” the word “or” is always used inclusively (for example, the phrase “A or B” means “A or B or both,” not “either A or B but not both”). (g)A reference to “a [thing]” or “any [of a thing]” does not imply the existence or occurrence of the thing referred to even though not followed by “if any,” and “any [of a thing]” is any and all of it. A reference to the plural of anything as to which there could be either one or more than one does not imply the existence of more than one (for instance, the phrase “the obligors on a note” means “the obligor or obligors on a note”). “Until [something occurs]” does not imply that it must occur, and will not be modified by the word “unless.” The word “due” and the word “payable” are each used in the sense that the stated time for payment has passed. The word “accrued” is used in its accounting sense, i.e., an amount paid is no longer accrued. In the calculation of amounts of things, differences and sums may generally result in negative numbers, but when the calculation of the excess of one thing over another results in zero or a negative number, the calculation is disregarded and an “excess” does not exist. Portions of things may be expressed as fractions or percentages interchangeably. The word “shall” is used in its imperative sense, as for instance meaning a party agrees to something or something must occur or exist. (h)All accounting terms used in an accounting context and not otherwise defined, and accounting terms partly defined in this Indenture, to the extent not completely defined, shall be construed in accordance with generally accepted accounting principles in the United States. To the extent that the definitions of accounting terms in this Indenture are inconsistent with their meanings under generally accepted accounting principles, the definitions in this Indenture shall control. Capitalized terms used in this Indenture without definition that are defined in the Uniform Commercial Code of the relevant jurisdiction are used in this Indenture as defined in that Uniform Commercial Code. (i)In the computation of a period of time from a specified date to a later specified date or an open-ended period, the words “from” and “beginning” mean “from and including,” the word “after” means “from but excluding,” the words “to” and “until” mean “to but excluding,” and the word “through” means “to and including.” Likewise, in setting deadlines or other periods, “by” means “on or before.” The words “preceding,” “following,” and words of similar import, mean immediately preceding or following. References to a month or a year refer to calendar months and calendar years. The words “amended” and “modified” and their derivatives as they relate to agreements refer to any changes in the agreement and may be used interchangeably. 4 (j)Any reference to the enforceability of any agreement against a party means that it is enforceable against the party in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, and other similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles. (k)Generally only the registered holder of a Note is recognized, such as in “Section 2.05.
